DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I: An embodiment wherein the coarse-grained control instruction includes straight driving [Specification, ¶ 0009].  (Claims 2-4 and 12-14)
Species II: An embodiment wherein the coarse grained control instruction includes a lane changing direction [Specification, ¶ 0017]. (Claims 5-8 and 15-18)
Species III: An embodiment the first driving environment information includes at least one of lane information of a lane in which the self-driving vehicle drives, information about a vehicle within a preset distance of the self-driving vehicle, and information about a road within the preset distance of the self-driving vehicle; and the second driving environment information includes at least one of lane information that is corresponding to the coarse--grained control instruction and that is of the lane in which the self-driving vehicle drives, information that is corresponding to the coarse-grained control instruction and that is about the vehicle within the preset distance of the self-
Species IV: An embodiment wherein the second driving environment information includes a first vehicle distance between a target vehicle and the self-driving vehicle, and the target vehicle represents a vehicle that is corresponding to the coarse-grained control instruction and that is within the preset distance of the self-driving vehicle; and the determining, based on second driving environment information, whether the cm1rse-grained control instruction is to be executed includes: when the first vehicle distance is greater than a secure distance, determining that the coarse-grained control instruction is to be executed; or when the first vehicle distance is not greater than a secure distance, determining that the coarse-grained control instruction is not to be executed [Specification, ¶ 0029]. (Claims 10 and 20)
The species are independent or distinct because each species require a limitation that is not present in the other and each species present a unique and different way of controlling a vehicle based on data. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 11, 21 and 22 appear to be generic in the examiner's opinion.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Even though these 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon election of Species I, a further subspecies election is required.
Sub-Species A: An embodiment wherein the fine-grained control instruction includes a value of a throttle of the self-driving vehicle [Specification, ¶ 0011]. (Claims 3 and 13)
Sub-Species B: An embodiment the fine-grained control instruction includes a brake force of the self-driving vehicle [Specification, ¶ 0014]. (Claims 4 and 14)
The Sub-Species are independent or distinct because each Sub-Species require a limitation that is not present in the other and each Sub-Species present a unique and different way of controlling a vehicle based. In addition, these Sub-Species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Sub-Species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 2 and 12 appear to be generic in the examiner's opinion.
There is a search and/or examination burden for the patentably distinct Sub-Species as set forth above because at least the following reason(s) apply: Even though these two Sub-Species pertain vehicle control based on data, searching these two distinct and separate Sub-Species would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the election of a single Sub-Specie is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Sub-Species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected Sub-Species or grouping of patentably indistinct Sub-Species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Sub-Species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the Sub-Species, or groupings of patentably indistinct Sub-Species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the Sub-Species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon election of Species II, a further subspecies election is required.
Sub-Species C: An embodiment wherein the fine-grained control instruction includes a value of a throttle of the self-driving vehicle [Specification, ¶ 0021]. (Claims 7 and 17)
Sub-Species C: An embodiment the fine-grained control instruction includes a brake force of the self-driving vehicle [Specification, ¶ 0025]. (Claims 8 and 18)
The Sub-Species are independent or distinct because each Sub-Species require a limitation that is not present in the other and each Sub-Species present a unique and different way of controlling a vehicle based. In addition, these Sub-Species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Sub-Species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 2 and 12 appear to be generic in the examiner's opinion.
There is a search and/or examination burden for the patentably distinct Sub-Species as set forth above because at least the following reason(s) apply: Even though these two Sub-Species pertain vehicle control based on data, searching these two distinct and separate Sub-Species would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the election of a single Sub-Specie is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Sub-Species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected Sub-Species or grouping of patentably indistinct Sub-Species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Sub-Species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the Sub-Species, or groupings of patentably indistinct Sub-Species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the Sub-Species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669